     Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                     Criminal Action No.
           v.
                                                     1:18-CR-98-SCJ-LTW
   M ITZI B ICKERS


    UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
     MOTION FOR FULL DISCLOSURE OF PROFFER INFORMATION

   The United States of America, by Kurt R. Erskine, Acting United States

Attorney, and Tiffany R. Dillingham, Jeffrey W. Davis, and Nathan P. Kitchens,

Assistant United States Attorneys, hereby files its response in opposition to

Defendant Mitzi Bickers’s Motion for Full Disclosure of Proffer Information
Pursuant to Giglio and Brady (Doc. 55). The Court should deny Bickers’s motion

because: (1) the government is already obliged to disclose Brady information and

Giglio information as to its witnesses; (2) Bickers is not entitled to evidence of pre-
agreement discussions with witnesses; and (3) Bickers is not entitled to

impeachment evidence regarding non-witnesses.

                                     RELEVANT FACTS

   On April 13, 2018, Magistrate Judge Walker issued a Pre-Trial Order setting

forth the timetable by which the United States must provide Bickers with

impeachment material. (Doc. 15-1 at 6.) Specifically, the Court’s order provided,
in part:
                The government also is directed to provide all materials
                and information that are arguably favorable to the
                defendant in compliance with its obligations under Brady
                v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405
     Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 2 of 10




             U.S. 150 (1972); and their progeny. Exculpatory material
             as defined in Brady and Kyles v. Whitley, 514 U.S. 419, 434
             (1995), shall be provided sufficiently in advance of trial
             to allow a defendant to use it effectively. Impeachment
             material must be provided no later than production of
             the Jencks Act statements.

(Id.) The Court further ordered the government to comply with FED. RS. CRIM. P.

12 and 16 and the Jencks Act. (Doc. 15-1 at 6, 9.)

   On March 11, 2019, Bickers filed a Motion for Full Disclosure of Proffer

Information, seeking seven categories of proffer information and information

regarding the government’s communications with potential witnesses and their

attorneys, pursuant to Rules 12 and 16 and Brady and Giglio. (Doc. 55 at 2-3.) On

March 13, 2019, the Magistrate Court deferred Bickers’s motion to the District

Court for a ruling. (Doc. 59.) On July 19, 2021, the Court directed the United States

to response to Bickers’s motion. (Doc. 163.)
                                      ANALYSIS

   “[T]he Supreme Court has made clear that the Brady rule is not an evidentiary

rule that grants broad discovery powers to a defendant and that ‘[t]here is no

general constitutional right to discovery in a criminal case.’” United States v. Quinn,

123 F.3d 1415, 1421 (11th Cir. 1997) (quoting Weatherford v. Bursey, 429 U.S. 545, 559

(1977)). Instead, a defendant’s discovery rights are limited to those conferred

under the Federal Rules of Criminal Procedure, the Jencks Act (18 U.S.C. § 3500),

and the Supreme Court’s decisions in Brady v. Maryland, 373 U.S. 83 (1963) and

Giglio v. United States, 405 U.S. 150 (1972).
   As a preliminary matter, the government is aware of the requirements set forth

in Brady, Giglio, and the Court’s April 13, 2018 Order, and it will comply with its


                                           2
    Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 3 of 10




disclosure obligations and the Court’s directives. In line with those obligations, the
government has already produced or granted Bickers early access to numerous

prior statements of government witnesses, cooperation agreements, and other

potential Brady and Giglio material. Nonetheless, Bickers seeks an order
compelling the production of materials that either the government is already

obliged to produce or that falls outside of the limits of her rights to discovery.

Therefore, the Court should deny her motion.

   A. The Court has already ordered the government to comply with Brady,
      Giglio, and the Rules of Criminal Procedure.

   Where Bickers’s motion seeks traditional Brady, Giglio, or other Rule 12 or 16

materials, the Court should deny those portions of her motion as moot because it

has already ordered the government to produce such materials and because the

government has already produced or made available such materials.

   At the outset, the Court should deny Bickers’s motion because it seeks to

compel the government to do what this Court has already mandated. The Court’s

April 13, 2018 Order set the timetable for disclosure of impeachment information

of prosecution witnesses and noted the government’s ongoing obligation to

disclose potential Brady information. (Doc. 15-1 at 6, 9.) Therefore, where Bickers’s

motion seeks information that is actually covered by Brady or Giglio, the motion is

moot given the existing Pre-Trial Order. See United States v. Greeson, No. 4:13-cr-
02-01-HLM (N.D. Ga. Feb. 28, 2013) (Doc. 35 at 6) (“Because the pretrial scheduling

order already sets forth the timetable for the disclosure of impeachment

information of the Government’s witnesses, the portion of Defendant’s Motion

relating to that issue is moot.”) (citing United States v. Reynolds, No. CR 107-005,

2007 WL 1430306, at *3 (S.D. Ga. May 10, 2007) (denying as moot motion
                                          3
       Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 4 of 10




requesting disclosures under Fed. R. Evid. 404(b) where arraignment order
already directed government to make those disclosures)).

   To the extent Bickers’s motion actually seeks permissible discovery, the

government has exceeded its discovery obligations by producing or granting her
early access to materials responsive to those requests. By way of example only, on

April 24, 2018, the government produced plea agreements for two cooperating

witnesses and proffer letters for a handful of individuals. On March 2, 2020, the

government produced additional communications with cooperators’ counsel

regarding proffer sessions and interviews. In addition, the government has made

available to Bickers extensive proffer materials, interview records and recordings,

and communications with cooperators’ counsel. Accordingly, Bickers’s motion is

moot, in part, based on the government’s prior productions of material sought. 1

   B. Bickers is not entitled to pre-agreement discussions with government
      witnesses.

   Bickers’s request for information regarding every potential benefit offered and

every discussion with counsel prior to entry into a formal cooperation agreement

is out of bounds -- even as to testifying witnesses. “The Giglio rule does not address

nor require the disclosure of all factors which may motivate a witness to cooperate.

The simple belief by a defense attorney that his client may be in a better position

to negotiate a reduced penalty should he testify against a codefendant is not an

agreement within the purview of Giglio.” Tarver v. Hopper, 169 F.3d 710, 717 (11th

Cir. 1999) (quoting Alderman v. Zant, 22 F.3d 1541, 1555 (11th Cir. 1994)). And, “not

   1 As stated, to the extent the government has not produced or granted Bickers
early access to any materials to which she is entitled, the government will comply
with its discovery obligations and with the Court’s existing Pre-Trial Order.

                                          4
     Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 5 of 10




everything said to a witness or to his lawyer must be disclosed.” Id. (citing
McClesky v. Kemp, 753 F.2d 877, 884 (11th Cir. 1985) (recognizing that promise to

“speak a word” on the witness’s behalf did not require disclosure); Depree v.

Thomas, 946 F.2d 784, 797-98 (11th Cir. 1991) (concluding that prosecutor’s
statement that he would “take care” of the witness did not need to be disclosed)).

   To the extent any testifying witness received a benefit for their cooperation, the

final cooperation agreement, plea agreement, or proffer letter, by its terms,

supersedes any prior discussions relating to possible benefits. See Curtis Inv. Co.,

LLC v. Bayerische Hypo-und Vereinsbank, AG, 341 F. App’x 487, 491-92 (11th Cir.

2009) (“In written contracts containing a merger clause, prior or contemporaneous

representations that contradict the written contract cannot be used to vary the

terms of a valid written agreement purporting to contain the entire agreement of

the parties”); see also United States v. Davis, No. CR 18-270, 2020 WL 5898783, at *7–

8 (E.D. Pa. Oct. 2, 2020) (holding that government had no duty to disclose

preliminary proffer letter for witness when it disclosed the formal plea agreement,

which superseded any prior offers governing witness’s cooperation); United States

v. Miller, 250 F.R.D. 588, 593 (D. Kan. 2008) (“To the extent defendants seek [draft

offers of benefits], their motion is denied because they are entitled to only the final,

operative plea agreement, proffer letter, or immunity agreement”). As it follows,

in this investigation when the government entered into a plea agreement with a

cooperator, the agreement contained an integration clause expressly stating that

“[t]here are no other agreements, promises, representations, or understandings
between the [cooperator] and the Government” aside from the plea agreement.

Therefore, communications discussing possible benefits prior to a final agreement


                                           5
       Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 6 of 10




are not subject to disclosure under Giglio, and the government has abided, and will
continue to abide, by its obligation to disclose plea agreements or other final

agreements containing promises made to its witnesses. 2

   C. Bickers is not entitled to impeachment evidence for non-witnesses.

   Beyond Bickers’s request for impeachment information of the government’s

witnesses, each of her requests extends to cooperators, their attorneys, and

“potential witnesses” who the government may not call to testify. (Doc. 55 at 2.)

Specifically, Bickers seeks information about discussions between the government

and a potential witness’s attorney “regarding the information the cooperator’s

attorney believes the cooperator will give,” discussions regarding benefits to

potential witnesses, proffers by potential witnesses and follow-up discussions

regarding those proffers, and promises or benefits received or offered “to any

potential witnesses in any prior case or investigation.” (Id. at 2-3.) To this, she is
not entitled.

   Under Giglio, “the Government is required to turn over to a criminal defendant

any impeachment evidence that is likely to cast doubt on the reliability of a witness
whose testimony may be determinative of guilt or innocence.” United States v.

Valdes, 214 F. App’x 948, 951 (11th Cir. 2007). But Bickers is not entitled to


   2 Bickers’s motion also appears to seek this information for the purpose of
ascertaining what motivated the government’s charging decisions as to potential
witnesses. The Court has already held that Bickers “is precluded from introducing
evidence or making arguments regarding the charging decisions made by the
Government. . . [including] arguments: (1) that other individuals have not been
charged for related conduct; and (2) that it is unfair that Defendant has been
charged, while other individuals involved in related criminal conduct have not
been charged.” (Doc. 136.)

                                          6
    Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 7 of 10




impeachment information regarding non-testifying witnesses because the
government’s duty to disclose impeachment information applies only to testifying

witnesses. See id. (“[B]oth the discovery order and Giglio apply only to

impeachment information relating to a government witness . . . they are
inapplicable because the government did not ever call [the informant] as a

witness”); Greeson, No. 4:13-cr-02-01-HLM (N.D. Ga., Doc. 35) (“[T]he Government

is not obligated to provide impeachment information for non-witnesses, such as

non-testifying co-defendants, co-conspirators, or cooperators.”); see also United

States v. Ballesteros, No. 11-20698-CR, 2012 WL 3639059, at *3 (S.D. Fla. Aug. 24,

2012) (“Defendant cites no authority for the proposition that the Government must

disclose impeachment evidence about a witness that the Government does not

wish to call, and in fact does not call, simply because the Defendant would like to

impeach that witness. Plainly, there can be no impeachment of a witness who does

not testify at trial. Nor can there be a Brady or Giglio problem in such

circumstances.”).

   Similarly, Rule 16 bars discovery of statements by cooperators (and their

attorneys) who the government does not intend to call as witnesses. See United

States v. Foo, No. CR 106-007, 2007 WL 1521669, at *3 (S.D. Ga. May 21, 2007) (“Rule

16(a)(2) prevents the ‘discovery or inspection . . . of statements made by

government witnesses except as provided in 18 U.S.C. § 3500.’ [...] The statements

of persons the government does not intend to call as witnesses at trial amount,

therefore, to nothing more than internal memoranda discovery of which is not
permitted pursuant to the explicit mandate of Rule 16(a)(2).”). And the “Jencks Act

does not apply to the statements of non-testifying witnesses.” United States v.


                                         7
    Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 8 of 10




Schier, 438 F.3d 1104, 1112 (11th Cir. 2006). Because there is no rule permitting
discovery relating to proffers or communications with non-testifying witnesses

aside from exculpatory information provided by such persons, the Court should

deny Bickers’ motion seeking this information from the government.




                                       8
    Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 9 of 10




                                  CONCLUSION

   For the foregoing reasons, the United States respectfully requests that the Court

deny Defendant’s Motion for Full Disclosure of Proffer Information Pursuant to

Giglio and Brady (Doc. 55).



                                         Respectfully submitted,

                                         K URT R. E RSKINE
                                            Acting United States Attorney


                                     /s/T IFFANY R. D ILLINGHAM
                                            Assistant United States Attorney
                                        Georgia Bar No. 638051


                                     /s/J EFFREY W. D AVIS
                                            Assistant United States Attorney
                                        Georgia Bar No. 426418


                                     /s/N ATHAN P. K ITCHENS
                                           Assistant United States Attorney
                                        Georgia Bar No. 263930




                 600 U.S. Courthouse ▪ 75 Ted Turner Drive, SW
                       Atlanta, GA 30303 ▪ 404-581-6000



                                         9
    Case 1:18-cr-00098-SCJ-LTW Document 167 Filed 08/02/21 Page 10 of 10




                         CERTIFICATE OF SERVICE

   The United States Attorney’s Office served this document today by filing it

using the Court’s CM / ECF system, which automatically notifies the parties and

counsel of record.


   Dated: August 2, 2021.

                                        /s/ T IFFANY R. D ILLINGHAM
                                        Assistant United States Attorney
